Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-21-2002

USA v. Drake
Precedential or Non-Precedential: Non-Precedential

Docket No. 98-1388




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Drake" (2002). 2002 Decisions. Paper 286.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/286


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                 NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT



                          No. 98-1388



                    UNITED STATES OF AMERICA

                               v.

                   MARK DRAKE, a/k/a "Rasul",

                                                    Appellant



    ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE
                EASTERN DISTRICT OF PENNSYLVANIA

                (Dist. Court No. 90-cr-00379-02)
       District Court Judge: Honorable Bruce W. Kauffman



           Submitted Under Third Circuit LAR 34.1(a)
                          May 7, 2002

      Before: NYGAARD, ALITO, and ROSENN, Circuit Judges

                 (Opinion Filed: May 21, 2002)



                      OPINION OF THE COURT




PER CURIAM:
          Because we write for the parties only, the background of the case need not
be set out. The Supreme Court held in Slack v. McDaniel, 120 S. Ct. 1595, 1602-03
(2000), that a certificate of appealability is required to appeal from the denial of a habeas
petition, even with respect to an appeal filed after the April 24, 1996, the effective date
of the Antiterrorism and Effective Death Penalty Act of 1996, 110 Stat. 1214. A
certificate of appealability should issue "only if the applicant has made a substantial
showing of the denial of a constitutional right." 28 U.S.C. 2253(c)(2). To establish
this, "the petitioner must demonstrate that reasonable jurists would find the district
court’s assessment of the constitutional right claims debatable or wrong." Slack, 529
U.S. at 484. According to Slack, a certificate of appealability would be required to
pursue an appeal in this case, but no such certificate should issue for the reasons outlined
below.
     We review the District Court’s factual findings under the "clearly erroneous"
standard. See Anderson v. City of Bessemer City, 470 U.S. 564, 573-74 (1985). Based
on the evidence adduced at the evidentiary hearings, the District Court found that the
government never offered a 96-month sentence to Drake and that no such offer could
have been made because it was far below the sentencing guidelines level that Drake
faced as a "career offender." The District Court also found that the letter from Drake’s
attorney clearly stated that the best offer the government was willing to make was the 2-
point reduction for pleading guilty. Finally, the District Court found that all parties,
including Drake, knew that the best sentence he could get was in the range of 324 to 405
months following a plea of guilty. Based on these factual findings, the District Court
concluded that Drake’s counsel was not "ineffective" for never conveying a government
offer that did not exist. We hold that the District Court’s findings were not clearly
erroneous.
     For the first time on appeal, Drake argues that he was incorrectly informed by
counsel regarding the maximum statutory penalty he was facing. If he had been properly
advised, Drake argues, he would have been able to negotiate a more favorable plea
agreement and would have entered a guilty plea.
     The government correctly points out that the three counts of cocaine distribution
(the maximum penalty for each of which was 20 years) plus the four counts of use of a
communications facility to further a drug trafficking crime (the maximum penalty for
each of which was four years) total a potential maximum sentence of 76 years. This 76-
year potential maximum sentence well accommodated the 324 to 405 month guideline
term which the attorneys before trial estimated would apply if a plea was entered.
Therefore, even if we were to entertain this new argument on appeal, it would not be
meritorious.
     We have considered all of the appellant’s arguments and see no basis for reversal.
The judgment of the District Court is therefore affirmed.